Case 3:19-cv-O7121-BRI\/|-T.]B Document 1 Filed 02/27/19 Page 1 of 11 Page|D: 1

Alan R. Ackerman, Esquire (AA9730)

LAW OFFICES OF ALAN R. ACKERMAN
1719 Route 10 East, Suite 106

Parsippany, NJ 07054

(973) 898-1177
araesq@alanackermanlaw.com

John P. Fuller, Esquire, pro hac vice pending
Fuller, Fuller & Associates, P.A.

12000 Biscayne Blvd., Suite 502

North Miami, FL 33181

(305) 891-5199

]`pf@fullerfuller-corn

Attorneys for Plaz'm‘i]jr
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
NEWARK DIVISION
THE INDEPENDENCE PROJECT, INC., a New :
Jersey Non Profit Corporation, and RONALD
MOORE, Individually,

Plaintiffs, : Case No.
vs. .

CHARLES J. BONSANGUE, BARBARA JANE :
HAUGH, AND CAROL ANN BONSANGUE,
TRUSTEES, U/W/O PATRICIA A.
BONSANGUE, DECEASED,

Defendant(s). :
/

COMPLAINT
Plaintiffs, THE INDEPENDENCE PROJECT, INC., a New Jersey Non Proflt
Corporation, and RONALD MOORE, Individually, on their behalf and on behalf of all other
mobility impaired individuals similarly situated, (sometimes referred to as “Plaintiff’ or
“Plaintiffs”), hereby sue the Defendant(s), CHARLES J. BONSANGUE, BARBARA JANE

HAUGH, AND CAROL ANN BONSANGUE, TRUSTEES, U/W/O PATRICIA A.

Case 3:19-cv-O7121-BRI\/|-T.]B Document 1 Filed 02/27/19 Page 2 of 11 Page|D: 2

BONSANGUE, DECEASED (sometimes referred to as “Defendants”), for Injunctive Relief,

damages, attorney’s fees, litigation expenses, and costs pursuant to the Americans With

Disabilities Act, 42 U.S.C. § 12181 e_t M (“ADA”) and the NeW Jersey Law Against

Discrimination (N.J.S.A.).

COUNT I
VIOLATION OF TITLE III OF THE
AMERICANS WITH DISABILITIES ACT. 42 USC 6 1218] . et sea.

l. Plaintiff, Ronald Moore, is an individual residing at 1002 Central Ave., New Providence,
NJ 07974, in the County of Union.

2. Plaintiff, THE INDEPENDENCE PROJECT, INC., is a nonprofit corporation formed
under the laws of the State of New Jersey. THE INDEPENDENCE PROJECT, INC.
maintains its principal office at 1002 Central Ave., New Providence, NJ 07974, in the
County of Union.

3. Defendants, CHARLES J. BONSANGUE, BARBARA JANE HAUGH, AND CAROL
ANN BONSANGUE, TRUSTEES, U/W/O PATRICIA A. BONSANGUE, DECEASED,
holds title to the subject property alleged by the Plaintiffs to be operating in violation of
Title III of the ADA.

4. Defendants’ property, 600 Fischer Boulevard Shopping Center, is located at 600 Fischer
Boulevard, Toms River, NJ 08753.

5. Venue is properly located in the District of New Jersey because venue lies in the judicial
district of the property situs. The Defendants’ property is located in and does business
within this judicial district.

6. Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given original

jurisdiction over actions Which arise from the Defendants’ violations of Title III of the

Case 3:19-cv-O7121-BRI\/|-T.]B Document 1 Filed 02/27/19 Page 3 of 11 Page|D: 3

10.

Americans with Disabilities Act, 42 U.S.C. § l2l8l e_t M. See also 28 U.S.C. § 2201
and § 2202.

Plaintiff, Ronald Moore is a New Jersey resident, is sui juris, and qualifies as an
individual with disabilities as defined by the ADA, being a quadriplegic. Ronald Moore
has visited the property which forms the basis of this lawsuit on numerous occasions and
plans to return to the property in the near future to avail himself of the goods and services
offered to the public at the property. The Plaintiff has encountered architectural barriers
at the subject property. The barriers to access at the property have endangered his safety.
The Plaintiff is also a member of the Plaintiff organization, THE INDEPENDENCE
PROJECT, INC., discussed below in paragraph 8.

Plaintiff, THE INDEPENDENCE PROJECT, INC., is a nonprofit New Jersey
corporation. Members of this organization include individuals with disabilities as defined
by the ADA, The purpose of this organization is to represent the interest of its members
by assuring places of public accommodation are accessible to and usable by the disabled
and that its members are not discriminated against because of their disabilities

THE INDEPENDENCE PROJECT, INC. and its members have suffered and will
continue to suffer direct and indirect injury as a result of the Defendants discrimination
until the Defendants have compelled to comply with the requirements of the ADA. One
or more of its members has suffered an injury that would allow it to bring suit in its own
right. THE INDEPENDENCE PROJECT, INC. has also been discriminated against
because of its association with its disabled members and their claims.

Defendants own, lease, leases to, or operates a place of public accommodation as defined

by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104.

Case 3:19-cv-O7121-BRI\/|-T.]B Document 1 Filed 02/27/19 Page 4 of 11 Page|D: 4

ll.

12.

l3.

Defendants are responsible for complying with the obligations of the ADA. The place of
public accommodation that the Defendants own, operate, lease or leases to is known as
600 Fischer Boulevard Shopping Center, and is located at 600 Fischer Boulevard, Toms
River, NJ 08753.

THE INDEPENDENCE PROJECT, INC. and Ronald Moore have a realistic, credible,
existing and continuing threat of discrimination from the Defendant’s non-compliance
with the ADA with respect to this property as described but not necessarily limited to the
allegations in paragraph 13 of this complaint Plaintiffs have reasonable grounds to
believe that they will continue to be subjected to discrimination in violation of the ADA
by the Defendants. Ronald Moore desires to visit 600 Fischer Boulevard Shopping
Center not only to avail himself of the goods and services available at the property but to
assure himself that this property is in compliance with the ADA so that he and others
similarly situated will have full and equal enjoyment of the property without fear of
discrimination

The Defendants have discriminated against the individual Plaintiff and members of the
corporate Plaintiff organization by denying them access to, and full and equal enjoyment
of, the goods, services, facilities, privileges, advantages and/or accommodations of the
buildings, as prohibited by 42 U.S.C. § 12182 e_t Lq.

The Defendants have discriminated, and continue to discriminate, against the Plaintiffs in
violation of the ADA by failing to, inter alia, have accessible facilities by January 26,
1992 (or January 26, 1993, if Defendants have 10 or fewer employees and gross receipts
of $500,000 or less). A preliminary inspection of 600 Fischer Boulevard Shopping

Center has shown that violations exist. These violations that Ronald Moore personally

Case 3:19-cv-O7121-BRI\/|-T.]B Document 1 Filed 02/27/19 Page 5 of 11 Page|D: 5

b)

d)

g)

encountered or observed include, but are not limited to:
Parkingaog Exterior Accessihle Rotg

Parking spaces throughout 600 Fischer Boulevard Shopping Center lack adequate access
aisles, contain slopes beyond limits Within parking spaces and lack compliant accessible
routes from accessible parking, violating Sections 402 and 502 of the 2010 Accessibility
Standards. These conditions during numerous visits prevented Mr. Moore from
unloading from his van freely and safely. During most recent visit Mr. Moore was
unable to access the parking designated accessible due to a delivery driver parked in
access aisle.

600 Fischer Boulevard Shopping Center fails to provide the required amount of
compliant accessible parking spaces, violating Section 502 of the 2010 Accessibility
Standards. The lack of accessible parking makes Mr. Moore park in open areas so he can
unload freely and safely from his van.

Curb ramps provided to access stores at 600 Fischer Boulevard Shopping Center are
unsafe for wheelchair users and are not provided in some areas of the center. The curb
ramps contain excessive slopes, abrupt changes of level and lack level landings, violating
Sections 402 and 406 of the 2010 Accessibility Standards. Mr. Moore dealt with a lack
of maneuvering space at the top of the curb ramp. These conditions are unsafe for Mr.
Moore when he accesses the curb ramps.

The exterior accessible route from parking spaces and throughout 600 Fischer Boulevard
Shopping Center fails to provide a safe accessible route, violating Section 402 of the
2010 Accessibility Standards. Mr. Moore was forced to travel in the traffic area of the
center to get to the curb ramp and had to deal with cross slopes while accessing tenants.

The exterior accessible route is not continuous throughout the shopping center, violating
Section 402 of the 2010 Accessibility Standards. Mr. Moore was unable to travel freely
and safely throughout the center due to inadequate width at 600 Fischer Boulevard
Shopping Center.

600 Fischer Boulevard Shopping Center fails to provide a safe accessible route to the
adjacent bus stop, street or sidewalk, violating Section 206.2.1 of the 2010 Accessibility
Standards. The current route provides an inaccessible ramp that lacks handrails. The
lack of a compliant accessible route prevents the option of public transportation for Mr.
Moore.

Access to Good_s ant_l Services
Payment counters throughout 600 Fischer Boulevard Shopping Center including Naples

Pizza, Golden Taste Chinese and Salons are mounted beyond the reach of Mr. Moore,
violating Sections 308 and 904 of the 2010 Accessibility Standards.

Case 3:19-cv-O7121-BRI\/|-T.]B Document 1 Filed 02/27/19 Page 6 of 11 Page|D: 6

14.

15.

h)

j)

k)

1)

Naples Pizza and Golden Taste Chinese fail to provide accessible dining tables for those
in wheelchairs, violating Section 902 of the 2010 Accessibility Standards. Mr. Moore
was unable to dine comfortably due to a lack of accessible tables.

Entering tenants is impeded by slopes beyond limits and/or abrupt changes of level at the
base, violating Sect-ion 404 of the 2010 Accessibility Standards. Abrupt changes of level
and slopes can cause damage to Mr. Moore’s wheelchair.

Restrooms

Restrooms at Naples Pizza, Golden Taste Chinese and Salons were reported to be unsafe
for use by the plaintiff Inspection revealed Mr. Moore was unable to use the restrooms
safely due to a lack of accessibility. Including, inaccessible water closets which lack
proper controls and wheelchair maneuvering space violating Section 601 of the 2010
Accessibility Standards.

Restrooms at Naples Pizza, Golden Taste Chinese and Salons provide dispensers beyond
reach of wheelchair users and are inaccessible to the plaintiff, violating Section 308 of
the 2010 Accessibility Standards.

Naples Pizza, Golden Taste Chinese and Salons lack knee clearance and accessibility
preventing the plaintiff &om freely accessing the lavatory, violating Section 606 the 2010
Accessibility Standards.

m) Naples Pizza, Golden Taste Chinese and Salons provides restrooms that contain improper

h)

centerlines for the water closets and flush controls mounted on the wall side, violating
Section 604 of the 2010 Accessibility Standards. Mr. Moore was unable to access flush
controls while in the restrooms due to improper location.

Using restrooms doors at Naples Pizza, Golden Taste Chinese and Salons is impeded by
round door knobs, improper signage and a lack of maneuvering clearance, violating

Section 404 of the 2010 Accessibility Standards. Round door knobs, stored goods and
maneuvering space impede Mr. Moore from easily accessing doors.

Maintenance

The accessible features of the facility are not maintained, creating barriers to access for
the Plaintiff, as set forth herein, in violation of 28 CFR 36.211.

All of the foregoing violations are also violations of the 1991 Americans with Disabilities
Act Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible Design,
as promulgated by the U.S. Department of Justice.

The discriminatory violations described in paragraph 13 are not an exclusive list of the

Case 3:19-cv-O7121-BRI\/|-T.]B Document 1 Filed 02/27/19 Page 7 of 11 Page|D: 7

16.

Defendants ADA violations Plaintiffs require the inspection of the Defendants’ place of
public accommodation in order to photograph and measure all of the discriminatory acts
violating the ADA and all of the barriers to access. The individual Plaintiff, the members
of the Plaintiff group, and all other individuals similarly situated, have been denied
access to, and have been denied the benefits of services, programs and activities of the
Defendants’ buildings and its facilities, and have otherwise been discriminated against
and damaged by the Defendant because of the Defendants’ ADA violations, as set forth
above. The individual Plaintiff, the members of the Plaintiff group and all others
similarly situated will continue to suffer such discrimination, injury and damage without
the immediate relief provided by the ADA as requested herein. In order to remedy this
discriminatory situation, the Plaintiffs require an inspection of the Defendants’ place of
public accommodation in order to determine all of the areas of non-compliance with the
Americans with Disabilities Act.

Defendants have discriminated against the individual and corporate Plaintiff by denying
them access to full and equal enjoyment of the goods, services, facilities, privileges,
advantages and/or accommodations of its place of public accommodation or commercial
facility in violation of 42 U.S.C. § 12181 et_sewq. and 28 CFR 36.302 et_seq. Furthermore,
the Defendants continue to discriminate against the Plaintiffs, and all those similarly
situated by failing to make reasonable modifications in policies, practices or procedures,
when such modifications are necessary to afford all offered goods, services, facilities,
privileges, advantages or accommodations to individuals with disabilities; and by failing
to take such efforts that may be necessary to ensure that no individual with a disability is

excluded, denied services, segregated or otherwise treated differently than other

Case 3:19-cv-O7121-BRI\/|-T.]B Document 1 Filed 02/27/19 Page 8 of 11 Page|D: 8

17.

18.

19.

20.

individuals because of the absence of auxiliary aids and services.

Plaintiffs are without adequate remedy at law and are suffering irreparable harm.
Considering the balance of hardships between the Plaintiffs and Defendant, a remedy in
equity is warranted. Furthermore, the public interest would not be disserved by a
permanent inj unction.

Plaintiffs have retained the undersigned counsel and is entitled to recover attorney’s fees,
costs and litigation expenses from the Defendants pursuant to 42 U.S.C. § 12205 and 28
CFR 36.505.

Defendants are required to remove the existing architectural barriers to the physically
disabled when such removal is readily achievable for its place of public accommodation
that have existed prior to January 26, 1992, 28 CFR 36.304(a); in the altemative, if there
has been an alteration to Defendants place of public accommodation since January 26,
1992, then the Defendants are required to ensure to the maximum extent feasible, that the
altered portions of the facility are readily accessible to and useable by individuals with
disabilities, including individuals who use wheelchairs, 28 CFR 36.402; and finally, if the
Defendants’ facility is one which was designed and constructed for first occupancy
subsequent to January 26, 1993, as defined in 28 CFR 36.401, then the Defendants
facility must be readily accessible to and useable by individuals with disabilities as
defined by the ADA.

Notice to Defendant is not required as a result of the Defendant’s failure to cure the
violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer
employees and gross receipts of $500,000 or less). All other conditions precedent have

been met by Plaintiffs or waived by the Defendants.

Case 3:19-cv-O7121-BRI\/|-T.]B Document 1 Filed 02/27/19 Page 9 of 11 Page|D: 9

21. Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant Plaintiffs

Injunctive Relief, including an order to require the Defendants to alter 600 Fischer

Boulevard Shopping Center to make its facilities readily accessible and useable to the

Plaintiffs and all other persons with disabilities as defined by the ADA; or by closing the

facility until such time as the Defendants cures its violations of the ADA. The order

should further request the Defendant to maintain the required accessible features on an

ongoing basis.

WHEREFORE, Plaintiffs respectfully request:

a.

The Court issue a Declaratory Judgment that determines that the Defendant at the
commencement of the subject lawsuit is in violation of Title III of the Americans
with Disabilities Act, 42 U.S.C. § 12181 et seq.

Injunctive relief against the Defendant including an order to make all readily
achievable alterations to the facility; or to make such facility readily accessible to
and usable by individuals with disabilities to the extent required by the ADA; and
to require the Defendant to make reasonable modifications in policies, practices or
procedures, when such modifications are necessary to afford all offered goods,
services, facilities, privileges, advantages or accommodations to individuals with
disabilities; and by failing to take such steps that may be necessary to ensure that
no individual with a disability is excluded, denied services, segregated or
otherwise treated differently than other individuals because of the absence of
auxiliary aids and services.

An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

§ 12205.

Case 3:19-cv-O7121-BRI\/|-T.]B Document 1 Filed 02/27/19 Page 10 of 11 Page|D: 10

22.

23.

24.

25.

d. Such other relief as the Court deems just and proper, and/or is allowable under
Title III of the Americans with Disabilities Act.

COUNT II
VIOLATION OF NEW JER_SEY LAW AGAINST DISCRIMINATION

Plaintiffs re-allege all prior obligations as if fully set forth herein. Plaintiffs repeat the
allegations contained in all of the proceeding paragraphs

Defendants’ facility is a place of public accommodation as defined by N.J.S.A. 10:5-5,
(New Jersey Law Against Discrimination).

New Jersey law provides that all persons shall have the opportunity to obtain all the
accommodations, advantages, facilities and privileges of any place of public
accommodation without discrimination on the basis of disability. This opportunity is
recognized and declared to be a civil right. (See, N.J.S.A. 10:5-4.)

As a result of the aforementioned discrimination, Plaintiff Ronald Moore has sustained
emotional distress, mental anguish and suffering and humiliation, and other injuries, in

violation of the New Jersey Law Against Discrimination.

10

Case 3:19-cv-O7121-BRI\/|-T.]B Document 1 Filed 02/27/19 Page 11 of 11 Page|D: 11

WHEREFORE, Ronald Moore demands judgment for injunctive relief, damages,
attorneys’ fees, litigation expenses, including expert fees and costs pursuant to the New Jersey

LaW Against Discrimination.

Date: SL" BE\ 9 Resp l ' e ,

 

 

Alan R. Ackerma'ir, Esquire (AA9730)

LAW OFFICES OF ALAN R. ACKERMAN
1719 Route 10 East

Parsippany, NJ 07054

Ph: (973) 898-1177

Fax: (973) 898-1230

Email: araesq@alanackermanlaw.com

John P. Fuller, Esquire, pro hac vice pending
FULLER, FULLER & ASSOCIATES, P.A.
12000 Biscayne Blvd., Suite 502

North Miami, FL 33181

Ph: (305) 891-5199

Fax: (305) 893-9505

Email: jpf@fullerfuller.com

Counsel for Plaintijfs, Ronald Moore and
T he Independence Project, Inc.

ll

